Citation Nr: 1452904	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1975.  The Board would like to acknowledge that he is a recipient of the Purple Heart, and the Board is grateful for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In January 2013, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board has received additional evidence since certification and the Veteran's hearing.  By letter dated November 17, 2014, the Veteran's representative waived RO consideration of the additional evidence. 38 C.F.R. §§  20.1304(c)(2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  


FINDINGS OF FACT

The Veteran's PTSD manifested, at worst, in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, impaired judgment, isolating, short term memory loss, disturbances of motivation and mood, and irritability; it did not manifest in symptoms causing deficiencies in most areas.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As service connection was then granted, no further notice was needed on the rating part of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 8-2003 (the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs), post-service VA and private treatment records, and the Veteran's statements, including his testimony at the 2014 Board hearing. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded two VA mental health examinations, dated April 2009 and May 2012, to evaluate the severity of his PTSD symptoms.  The Board finds the examinations to be adequate for rating purposes as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the January 2013 Board hearing, the undersigned VLJ asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

At the outset, the Board observes that while this appeal was pending, the Veteran was granted a permanent 100 percent disability rating for service-connected nephropathy with hypertension, effective April 3, 2013.  He also received entitlement to special monthly compensation based on Housebound, and became eligible for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD symptoms, which include anxiety, depression, impaired impulse control, difficulty sleeping, isolation, hypervigilance, difficulty adapting to stressful situations, and disturbances of mood and motivation, have increased in severity and are more severe than those reflected in the 30 percent rating criteria. 

The Board has reviewed the Veteran's VA PTSD telehealth psychiatric treatment records, VA examinations dated April 2009 and May 2012, a letter from the Veteran's telehealth psychiatrist, and the Veteran's statements and hearing testimony.

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher disability rating of 50 percent, but no higher, have been more nearly approximated for the rating period on appeal.

The Veteran began telehealth psychiatric treatment in December 2007.  At the time of his initial visit, the Veteran's PTSD symptoms included sleep difficulties, anxiety, isolation, mood issues, irritability, recurrent and intrusive memories, avoidance, hypervigilance, exaggerated startle response, and depression.  The psychiatrist assigned the Veteran a GAF of 40.  He also was diagnosed with episodic alcohol abuse and dependence, bipolar II and depression.  

A review of the VA telehealth treatment records from July 2009 to June 2013, reveal symptoms attributable to both the 30 percent and 50 percent rating criteria.  The Veteran reported continued symptoms of depressed mood, sleep impairment, anxiety, nightmares, hypervigilance, intrusive thoughts, survivor's guilt, and occasionally using alcohol to address stress symptoms.  Over a period of years, the treating psychiatrist noted an increase in PTSD symptoms such as irritability, intrusive thoughts and depression, secondary to multiple stressors, including chronic illness, work stress and family issues.  In May 2012, the Veteran reported continued medical problems, reducing work to part time, and isolating at home when not working.  He presented with flat and restricted affect, though there was no evidence of suicidal or homicidal ideation, hallucinations or delusions.  In November 2012, the Veteran experienced increased depression and PTSD anxiety, more disrupted sleep and frustration with worsening medical issues.  The psychiatrist recommended stress medication to help with symptoms.  [In March 2013, he reported increased depression but denied suicidal ideation.  In June 2013, at his pre-kidney transplant screen, he was assigned a GAF of 45, reflecting severe mental health symptoms.]  

The Veteran was afforded two VA PTSD examinations, dated April 2009 and May 2012.   The April 2009 PTSD exam reflected chronic PTSD symptoms and binge drinking.  His symptoms included short term memory loss, flashbacks, hypervigilance, irritability, anxiety, panic attacks, increased startle response, and intrusive recollections.  He stated the hypervigilance and irritability had resulted in frequent job changes in the past.  At that time, the examiner assigned a GAF of 65, and concluded that the effect of his symptoms on occupational and social functioning caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally satisfactory in functioning.  This determination was consistent with a 30 percent disability rating.  However, she gave a prognosis that it was unlikely he would ever be totally free of PTSD symptoms.  She observed that any destabilizing factor in his life would have implications for increasing his PTSD symptoms and strain his ability to cope, especially with his drinking and how this dampens emotional processing work.  

The May 2012 VA examination similarly reflected mild to moderate symptoms of PTSD, including depression, irritability, impulsivity, episodic alcohol abuse, recurrent intrusive memories and nightmares, hypervigilance, exaggerated startle response, and feelings of detachment from others, and socially isolating a great deal.  She assigned a GAF of 62.  Although he had two prior marriages that ended in divorce, his current marriage of 21 years was described as generally good.  She noted he had no history of job problems or being unable to get along with co-workers.

In February 2012, the Veteran's VA treating psychiatrist wrote a letter on behalf of the Veteran in support of his claim.  The psychiatrist stated that he had diagnosed the Veteran with severe chronic PTSD, that the Veteran had long standing problems with isolation, irritability, anxiety, nightmares and other issues.  He further stated that the PTSD symptoms contributed to difficulty managing stress at work and home, as well as making worse some of his medical problems, and that the Veteran continued to struggle with intrusive thoughts related to his PTSD.

At the Board hearing in January 2013, the Veteran testified that he isolates himself socially a lot.  He indicated that work conditions had changed recently and he no longer worked directly with the public.  He indicated that he was being kept on as a favor, that he was no longer productive at work and his boss would let him go if he received increased VA benefits.  The VLJ indicated that the record would be kept open for 60 days to allow for the submittal of additional evidence to that effect, however, none was received.

It is clear that the April 2009 and May 2012 VA examinations concluded that the Veteran's symptoms were more reflective of a 30 percent disability rating, including occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to his PTSD symptoms.  

However, the Veteran's VA treating psychologist believes the Veteran's symptoms are more severe in nature, as reflected in his February 2012 letter.  Further, the VA telehealth treatment records from approximately May 2012 through December 2012, reflect a worsening of symptoms as related to his worsening overall health.  The Board recalls the prescient observation made by the April 2009 VA examiner, who indicated that the Veteran's PTSD symptoms were likely to worsen due to any destabilizing factors in his life that would strain his ability to cope.  That appears to be the case here.

The Board notes that the VA treating psychiatrist is in a better position to make a more meaningful assessment of the Veteran's symptoms and statements based on years of observation and current treatment.  The Veteran's most recent GAF was 45, an indication of serious impairment in social, occupational, or school functioning.  Further, the Veteran's telehealth treatment records reflect a worsening of symptoms, whatever the reason.  As such, the Board finds the conclusions of the VA examinations to be of less probative weight in this situation, in part due to the fact that neither reflects the present and permanent medical conditions the Veteran faces at this point in time and the noted effect on his PTSD symptoms.  Therefore, a disability rating of 50 percent is warranted.

At no time has the evidence shown that the Veteran experienced symptoms manifesting occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  While avoiding social situations generally, the Veteran continues to maintain good family relationships, appropriate grooming, his thought processes have been historically noted to be logical and goal-directed, with no thought disorder and no history of visual or auditory hallucinations.  Suicidal and homicidal ideations have consistently been denied.  Therefore, a higher rating of 70 percent is not warranted at this time.  

Upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's PTSD symptoms warrant an increased rating in excess of 30 percent is, at the very least, in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant a disability rating increase to 50 percent, but no more, for the Veteran's PTSD.  

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for his PTSD throughout the rating period, nor is there evidence of other extraordinary symptoms.  Considering the lay and medical evidence for the entire rating period, the Veteran's PTSD is manifested by symptoms consistent with those primarily identified in the 50 percent schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning at moments in time.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD exceeds that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration on either basis is not in order.  

The issue of entitlement to a determination of total disability for individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Board notes that the Veteran submitted a claim for TDIU which is currently in development.  Therefore, the Board need not take jurisdiction over the issue at this time while the claim for TDIU is pending.


ORDER

Entitlement to a disability rating of 50 percent, but not more, is granted.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


